Case: 21-40108     Document: 00516460448          Page: 1    Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   September 6, 2022
                                   No. 21-40108
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Mascarenas-Jaramillo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                             No. 7:18-cr-01422-4


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Luis Mascarenas-Jaramillo pleaded guilty to a charge of conspiracy to
   possess with intent to distribute 500 grams or more of a mixture or substance
   containing a detectable amount of methamphetamine. On appeal, he argues
   a clerical error in the judgment warrants remanding to the district court. He
   also challenges the inclusion of two loads of seized methamphetamine to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40108        Document: 00516460448              Page: 2      Date Filed: 09/06/2022




                                         No. 21-40108


   calculate his base offense level. We affirm, but we remand for the limited
   purpose of correcting a clerical error in the judgment and PSR.
                                               I.
           Mascarenas-Jaramillo was involved with a scheme to import and
   distribute    methamphetamine           and       methamphetamine        mixture.     His
   involvement with the crime began when his brother asked Mascarenas-
   Jaramillo to “drive him into the United States in order for him to meet with
   certain individuals.” This led to his driving trucks back to Mexico that had
   been used to transport methamphetamine into the United States. He
   admitted the scheme involved distributing liquid methamphetamine by
   siphoning the drug out of a vehicle’s gas tank into another and that he
   conspired “to possess with intent to distribute more than 500 grams of
   methamphetamine.”
           Mascarenas-Jaramillo pleaded guilty to a charge of conspiracy to
   possess with intent to distribute 500 grams or more of a mixture or substance
   containing a detectable amount of methamphetamine in violation of 21
   U.S.C. §§ 846 and 841(a), (b)(1)(A)(viii). The probation officer concluded
   Mascarenas-Jaramillo should be held accountable for (1) 310.4 kilograms of
   methamphetamine seized on January 6, 2018, (2) 214.9 kilograms of
   methamphetamine seized on January 7, 2018, and (3) 417 kilograms of
   methamphetamine mixture seized on August 2, 2018. This resulted in a base
   offense level of 38. With a total offense level of 38 and criminal history
   category of I, Mascarenas-Jaramillo’s guidelines range was 235 to 293
   months’ imprisonment. 1


           1
             In the initial version of the PSR, Mascarenas-Jaramillo’s total offense level was
   reduced to 36 due to his acceptance of responsibility under U.S.S.G. § 3E1.1(a). When
   combined with his criminal history category of I this yielded a recommended guidelines
   range of 188 to 235 months’ imprisonment. However, the PSR was later supplemented with




                                                 2
Case: 21-40108        Document: 00516460448              Page: 3       Date Filed: 09/06/2022




                                          No. 21-40108


           Mascarenas-Jaramillo objected to the PSR, arguing he should not be
   held accountable for the methamphetamine seized on January 7 and August
   2 because he had no knowledge of or involvement with those loads of
   methamphetamine. 2 In this objection, Mascarenas-Jaramillo conceded
   involvement with the methamphetamine seized on January 6, 2018. At
   sentencing, Mascarenas-Jaramillo requested a downward departure because
   of his limited knowledge of the operation. The district court agreed the
   record did not show Mascarenas-Jaramillo personally transported drugs but
   ultimately concluded he was not substantially less culpable than the average
   participant. Though his brother was higher in the organization, Mascarenas-
   Jaramillo acted as his brother’s “thirdhand” and was therefore “intimately
   aware of all that[] [was] going on.” Additionally, the court stated that
   Mascarenas-Jaramillo was present when drugs were moved from one vehicle
   to another, that he knew who the drivers were, and that he had a good sense
   of how much was being transported.
           The government moved for a safety valve reduction under U.S.S.G.
   § 5C1.2(a), which made Mascarenas-Jaramillo eligible for a two-level



   a recommended two-level enhancement under U.S.S.G. § 2D1.1(b)(5) because the offense
   involved the importation of methamphetamine that Mascarenas-Jaramillo knew was
   unlawfully imported. Mascarenas-Jaramillo objected to this enhancement but did not
   appeal it.
           2
             Mascarenas-Jaramillo also argued he should receive a mitigating role adjustment
   under U.S.S.G § 3B1.2 because he acted at the direction of his brother, did not know the
   scope or structure of the conspiracy, and did not actually transport any narcotics into the
   United States. However, the probation officer declined the adjustment, determining
   Mascarenas-Jaramillo and his brother were equally culpable. The probation officer also
   indicated Mascarenas-Jaramillo should be held accountable for all three loads of
   methamphetamine because he knew his brother was smuggling narcotics for a drug
   trafficking organization. Mascarenas-Jaramillo reiterated his objection to these findings at
   sentencing and they were implicitly denied. The denial of the mitigating role adjustment
   has not been appealed.




                                                3
Case: 21-40108     Document: 00516460448            Page: 4   Date Filed: 09/06/2022




                                     No. 21-40108


   reduction under § 2D1.1(b)(18), as well as an additional one-level reduction,
   pursuant to § 3E1.1(b), for acceptance of responsibility. The district court
   adopted those recommendations, lowering Mascarenas-Jaramillo’s total
   offense level to 35 and reducing his recommended guidelines range to 168 to
   210 months.
          The district court sentenced Mascarenas-Jaramillo at the bottom of
   that range to 168 months’ imprisonment and no supervised release.
   Mascarenas-Jaramillo timely appealed.
                                         II.
          Mascarenas-Jaramillo first argues clerical errors in the PSR and
   judgment must be corrected on remand. The indictment charged
   Mascarenas-Jaramillo with conspiracy to possess with intent to distribute 500
   grams or more of a mixture or substance containing a detectable amount of
   methamphetamine. But the written judgment describes the “[n]ature of [the]
   [o]ffense” as “[c]onspiracy to possess with intent to distribute 500 grams or
   more of methamphetamine.” Because the judgment’s description of the
   offense is not identical to the indictment’s description, Mascarenas-Jaramillo
   argues that we must remand to correct the judgment. We agree.
          We “may at any time correct a clerical error in a judgment, order, or
   other part of the record, or correct an error in the record arising from
   oversight or omission.” Fed. R. Crim. P. 36. Such errors occur when “the
   court intended one thing but by merely clerical mistake or oversight did
   another.” United States v. Steen, 55 F.3d 1022, 1026 n.3 (5th Cir. 1995)
   (citation omitted). Remand under Rule 36 is appropriate only “to make
   minor corrections . . . such as fixing typos.” United States v. Martin, 651 F.
   App’x 265, 267 (5th Cir. 2016).
          Mascarenas-Jaramillo argues that this case is like United States v.
   McLean, 850 F. App’x 296 (5th Cir. 2021). In that unpublished opinion, we




                                          4
Case: 21-40108      Document: 00516460448          Page: 5   Date Filed: 09/06/2022




                                    No. 21-40108


   remanded to correct a judgment that mistakenly identified the crime of
   conviction as possession with intent to distribute 50 grams or more of
   methamphetamine, rather than a methamphetamine mixture. McLean, 850
   F. App’x at 296–97. Because the judgment did not accurately reflect the
   offense to which the defendant pleaded guilty, remand was warranted. Ibid.
          Remand is warranted here, too. Mascarenas-Jaramillo pleaded guilty
   to a charge of conspiracy to possess with intent to distribute 500 grams or
   more of “a mixture or substance containing a detectable amount of
   methamphetamine,” not pure methamphetamine, as the judgment and PSR
   mistakenly state. This is the type of purely clerical error for which remand
   under Rule 36 is appropriate. While the district court correctly identified the
   statutes of conviction and punishment for the offense, Mascarenas-Jaramillo
   is entitled to have the judgment against him accurately reflect the offense to
   which he pleaded guilty. See United States v. Mackay, 757 F.3d 195, 196 (5th
   Cir. 2014) (remanding for correction of an erroneous PSR even though the
   error “had no effect on [the defendant’s] conviction or sentence”). And
   since the PSR is “part of the record” under Rule 36, he is also entitled to its
   correction. Id. at 200 (holding that a PSR is “part of the record” within the
   meaning of Rule 36). Accordingly, we remand for the limited purpose of
   correcting the description of the offense contained in the judgment and PSR.
                                        III.
          Mascarenas-Jaramillo next argues the district court erred by holding
   him accountable for the methamphetamine seized on January 7 and August
   2, 2018. He argues the PSR lacked sufficient indicia of reliability to hold him
   accountable for these loads of methamphetamine because there was no
   indication he foresaw those drug amounts as part of the charged conspiracy.
          We review the district court’s interpretation or application of the
   Sentencing Guidelines de novo and its factual findings for clear error. United




                                          5
Case: 21-40108       Document: 00516460448            Page: 6     Date Filed: 09/06/2022




                                       No. 21-40108


   States v. Barfield, 941 F.3d 757, 761 (5th Cir. 2019). “Factual findings are
   ‘clearly erroneous only if, based on the entire evidence, we are left with the
   definite and firm conviction that a mistake has been committed.’” United
   States v. Barry, 978 F.3d 214, 217 (5th Cir. 2020) (citation omitted). “There
   is no clear error if the district court’s finding is plausible in light of the record
   as a whole.” United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir.
   2008) (citation omitted).
          “Even if an error is established, it must be disregarded ‘if it is
   harmless, i.e., if it does not affect substantial rights.’” United States v. Moton,
   951 F.3d 639, 644 (5th Cir. 2020) (citation omitted). Procedural sentencing
   errors are harmless if they do not affect the guidelines range. See, e.g., Barry,
   978 F.3d at 217 n.1; United States v. Chon, 713 F.3d 812, 822 (5th Cir. 2013)
   (noting that certain alleged errors in calculating the offense level were
   harmless because they did not alter the sentencing range).
          Here, the amount of methamphetamine seized on January 6 is
   sufficient, standing alone, to support Mascarenas-Jaramillo’s base offense
   level of 38 and sentence of 168 months. U.S.S.G. § 2D1.1(c)(1); Mascarenas-
   Jaramillo admitted his involvement with the January 6 load and does not
   contest it on appeal. As a result, any alleged error is harmless because it did
   not affect his guidelines range. See United States v. Mora, 843 F. App’x 613,
   615 (5th Cir. 2021) (unpublished) (alleged error was harmless where the
   inclusion of a certain load of methamphetamine in the drug quantity
   calculation did not affect the defendant’s guidelines range).
                                           IV.
          Finally, Mascarenas-Jaramillo argues the district court failed to make
   particularized findings regarding the scope of the conspiracy and whether any
   of the drug amounts were foreseeable to him. He faults the district court for
   relying on the PSR and not making more particular findings about his




                                            6
Case: 21-40108        Document: 00516460448             Page: 7      Date Filed: 09/06/2022




                                        No. 21-40108


   involvement in the conspiracy. He argues, without explanation, that had the
   court included only the drugs he “specifically knew about,” his total offense
   level would have been 9 and his guidelines range would have decreased to 4
   to 10 months. (citing U.S.S.G. § 2D1.1(c)(7)).
           Mascarenas-Jaramillo failed to make this argument below, so we
   review it for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009).
   To establish plain error Mascarenas-Jaramillo must show “a clear or obvious
   legal error that affects his substantial rights and seriously affects the fairness,
   integrity, or public reputation of the judicial proceedings.” United States v.
   Suarez, 879 F.3d 626, 630 (cleaned up).
           The district court was not required to make particularized findings to
   hold Mascarenas-Jaramillo accountable for the methamphetamine seized on
   January 6, 2018. See U.S.S.G. § 1B1.3(a)(1)(A) & comment (n.3(D)).
   Mascarenas-Jaramillo admitted to his involvement with this load of
   methamphetamine. His counsel also acknowledged Mascarenas-Jaramillo’s
   “involvement regarding the January 6, 2018 drug seizures.” As stated
   previously, that amount is sufficient to trigger his base offense level and
   guidelines range. See U.S.S.G. § 2D1.1(c)(1). So, Mascarenas-Jaramillo’s
   argument that he might be subject to a range of only 4 to 10 months lacks any
   basis. What is more, the district court did make particularized findings about
   the scope of the conspiracy and what Mascarenas-Jaramillo could foresee. 3
   Accordingly, the district court did not err, plainly or otherwise.




           3
             In response to Mascarenas-Jaramillo’s requested mitigating role adjustment, the
   district court found: his brother was higher in the organization; he was his brother’s
   “thirdhand” and therefore was “intimately aware of all that’s going on[;]” he was present
   when drugs were moved between vehicles; he knew the drivers; and he had a good sense of
   how much was being transported.




                                              7
Case: 21-40108     Document: 00516460448          Page: 8   Date Filed: 09/06/2022




                                   No. 21-40108


                                        V.
          The district court’s judgment is AFFIRMED. We REMAND for
   the limited purpose of correcting the clerical error in the judgment and PSR.




                                        8